Case 1:18-cv-00427-JJM-LDA Document 37 Filed 07/15/19 Page 1 of 4 PageID #: 678




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF RHODE ISLAND


CITIBANK, N.A., AS TRUSTEE FOR
AMERICAN HOME MORTGAGE ASSETS
TRUST 2006-3, MORTGAGE BACKED
PASS-THROUGH CERTIFICATES SERIES
2006-3,

              Plaintiff,

v.                                                C.A. No. 1:18-cv-00427-JJM

KATHERINE L. CAITO,

             Defendant,

v.

INTERNAL REVENUE SERVICE,

             Interested Party.


   PLAINTIFF CITIBANK, N.A., AS TRUSTEE’S RESPONSE TO DEFENDANT
 KATHERINE L. CAITO’S STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF
                  HER SUMMARY JUDGMENT MOTION

       Pursuant to Fed. R. Civ. P. 56 and DRI LR 56, Plaintiff, Citibank, N.A., as Trustee for

American Home Mortgage Assets Trust 2006-3, Mortgage Backed Pass-Through Certificates

Series 2006-3 (“Citibank, as Trustee”), responds to Defendant Katherine L. Caito’s

(“Defendant”) Statement of Undisputed Facts as follows:

1.     Paragraph 22 of Defendant’s mortgage states in part:

       Lender shall give notice to Borrower prior to acceleration following Borrower’s
       breach of any covenant or agreement under Section 18 unless Applicable Law
       provides otherwise). The notice shall specify: (a) the default; (b) the action
       required to cure the default; (c) a date, not less than 30 days from the date
       the notice is given to Borrower, by which the default must be cured; and (d)
       that failure to cure the default on before the date specified in the notice may
       result in acceleration of the sums secured by this Security Instrument and
       sale of the Property. The notice shall further inform Borrower of the right to


                                                                               303995455V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 37 Filed 07/15/19 Page 2 of 4 PageID #: 679




       reinstate after acceleration and the right to bring court action to assert the
       non-existence of a default or any other defense of Borrower to acceleration
       and sale.

RESPONSE: CitiBank, as Trustee does not dispute this fact.

2.     Lender did not provide such a notice.

RESPONSE: This statement is immaterial to adjudication of CitiBank as Trustee’s
authority to foreclose because Ocwen Loan Servicing, LLC (“Ocwen”) issued the Notice of
Default to Defendant by Power of Attorney for CitiBank, as Trustee. See Exhibit A to
CitiBank, as Trustee’s Memorandum of Law in Response to Defendant’s Summary
Judgment Motion. See also 252 Wolfrock Rd. Realty Redemption Co. v. Wells Fargo Bank
N.A., C.A. No. 16-126M, 2016 U.S. Dist. LEXIS 9191 at *3-*4 (D.R.I. July 11, 2016);
Breggia v. Mortg. Elec. Regis. Sys., Inc., 102 A.3d 636, 641 (R.I. 2014); and Ingram v. Mortg.
Elec. Regis. Sys., Inc., 94 A.3d 523, 529 (R.I. 2014).

3.     The notice provided to Defendant made no reference to the Lender nor CitiBank as
       Trustee.

RESPONSE: For the reasons stated in response to Defendant’s Statement of Undisputed
Fact No. 2, this statement is immaterial.

4.     The May 11, 2018 notice did not accurately state the amount of the arrearage on the
       mortgage.

RESPONSE: Denied. See Exhibit A to Affidavit of Sony Prudent, Doc. No. 31-4 at pp. 2-3.

5.     The May 11, 2018 notice did not advise the Defendant that she could reinstatement after
       acceleration only until five days before the sale.

RESPONSE: This statement of fact is immaterial to adjudication of CitiBank, as Trustee’s
authority to foreclose because Paragraph 22 does not require this disclosure. Martins v.
Fed. Hous. Fin. Agency, 214 F.Supp.3d 163, 169-70 (D.R.I. 2916).

6.     The May 11, 2018 notice did not specify a particular date at least thirty days after the
       notice was deposited in the United States mail to cure the arrearage.

RESPONSE: This statement is immaterial to the extent Defendant refers to the date the
Notice of Default of was “deposited in the United States mail” because Paragraph 22 of
Defendant’s Mortgage requires “a date, not less than 30 days from the date the notice is
given to Borrower, by which the default must be cured.” See Mortgage, Exhibit B to
Amended Complaint.

7.     The May 11, 2018 notice required that the arrearage be paid by certified funds.

RESPONSE: This statement is immaterial to adjudication of CitiBank, as Trustee’s
authority to foreclose because no part of the Mortgage prohibits the Lender from

                                               2
                                                                                 303995455V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 37 Filed 07/15/19 Page 3 of 4 PageID #: 680




demanding payment in certified funds as part of the Defendant’s action required to cure
the default.

8.    The mortgage did not require that any arrearage be paid by certified funds.

RESPONSE: This statement is immaterial to adjudication of CitiBank, as Trustee’s
authority to foreclose because no part of the Mortgage prohibits the Lender from
demanding payment in certified funds as part of the Defendant’s action required to cure
the default.

9.    The Defendant has never sent or provided any lender or mortgage or loan servicer a
      mortgage payment check with insufficient funds to pay the mortgage, which was return
      unpaid.

RESPONSE: This statement is immaterial to adjudication of CitiBank, as Trustee’s
authority to foreclose because CitiBank, as Trustee’s demand for certified funds is not
contingent upon returning an insufficient check to Defendant. Moreover, the Defendant
has not made a mortgage loan payment since May of 2012. See CitiBank, as Trustee’s
Statement of Undisputed Fact No. 6, Doc. No. 21-2 at p. 2.

10.   The Defendant was never advised by any lender or mortgagee or loan servicer that a
      check had been returned for nonpayment and that as a result all payments had to be paid
      by (a) cash; (b) money order; (c) certified check, bank check, treasurer’s check, provided
      any such check is drawn upon and institution whose deposits are insured by a federal
      agency, instrumentality, or entity; or (d) Electronic Funds Transfer.

RESPONSE: This statement is immaterial to adjudication of CitiBank, as Trustee’s
authority to foreclose because CitiBank, as Trustee’s demand for certified funds is not
contingent upon return of check for non-payment. Moreover, the Defendant has not made
a mortgage loan payment since May of 2012. See CitiBank, as Trustee’s Statement of
Undisputed Fact No. 6, Doc. No. 21-2 at p. 2. CitiBank, as Trustee advised the Defendant
that cure of the default would require a payment made by certified funds. See Notice of
Default, Exhibit D to Amended Complaint.




                                              3
                                                                                303995455V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 37 Filed 07/15/19 Page 4 of 4 PageID #: 681




                                                       Respectfully submitted,

                                                       CITIBANK, N.A., AS TRUSTEE FOR
                                                       AMERICAN HOME MORTGAGE
                                                       ASSETS TRUST 2006-3, MORTGAGE
                                                       BACKED PASS-THROUGH
                                                       CERTIFICATES SERIES 2006-3,

                                                       By Its Attorneys,


                                                       /s/ Samuel C. Bodurtha
                                                       Samuel C. Bodurtha, Bar No. 7075
                                                       Ethan Z. Tieger, Bar No. 9308
                                                       HINSHAW & CULBERTSON LLP
                                                       56 Exchange Terrace
                                                       Providence, RI 02903
                                                       Telephone: (401) 751-0842
                                                       Facsimile: (401) 751-0072
                                                       sbodurtha@hinshawlaw.com
                                                       etieger@hinshawlaw.com

Dated:     July 15, 2019



                                CERTIFICATE OF SERVICE

        I, Samuel C. Bodurtha, hereby certify that the documents filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as nonregistered participants on
July 15, 2019.

                                                     /s/ Samuel C. Bodurtha
                                                     Samuel C. Bodurtha




                                                 4
                                                                                   303995455V1 1010069
